Appeal by the defendant from a judgment of the County Court, Suffolk County (Braslow, J.), rendered October 9, 2002, convicting her of grand larceny in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s plea was knowingly, voluntarily, and intelligently made (see People v Harris, 61 NY2d 9, 17 [1983]). Furthermore, the Supreme Court providently exercised its discretion in denying the defendant’s motion to withdraw her plea without conducting a hearing or assigning new counsel (see People v Anderson, 284 AD2d 544, 545 [2001]). The defendant’s reliance on People v Wilson (15 NY2d 634 [1964]) is misplaced in that the basis for denying the defendant’s motion appears on the face of the record of her plea allocation. Ritter, J.E, S. Miller, Townes, Crane and Rivera, JJ., concur.